DETAILED ACTION

Examiner’s Comments
An oath is required. 
Oath/Declaration: A Declaration (with the standard declaration statement), a Substitute Statement, or a notarized Oath must be presented.Oath/Declaration: An Oath or Declaration (whichever is present) is signed by each inventor, or a signed Substitute Statement is presented for any non-signing inventor.Oath/Declaration: Residence and Mailing address are included for each inventor. Oath/Declaration: The following phrases must be present: "the original inventor or an original joint inventor...", "application was made or authorized to be made...", and "any willful false statement..."
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In an LED luminaire, comprising: a luminaire housing defining a light output region; a light guide located proximate the light output region, the light guide defining at least one directional light source location thereon; at least one LED light source located within the luminaire including at least one first LED light source, prior art fails to show or suggest a shroud configured to operatively position the first LED light source, the shroud being positionable adjacent the light guide at the directional light source location, with the at least one first LED light source being spaced from the light guide a predetermined distance defined by the shroud to deliver directional light via the directional light source location to a target location, in a target region beyond the luminaire housing; and the light guide being optically coupled with the first LED light source in the luminaire housing defining a non-directional light output.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875